Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3212106 (Huang) (provided by applicant) in view of JP 2014 125240 (Yang) (provided by applicant).
Applicant has provided a translation of Huang, citations below which refer to Huang refer to this document).
In Re claim 1 Huang discloses a puncture repair fluid container (1) comprising a container body comprising a storage portion for storing a puncture repair fluid and an opening portion provided at one end of the storage portion (portion of container to which the threaded cap attaches in Figure 1); and a cap (shown in Figure 4) being mounted on the open portion, the cap comprising: an introduction path for introducing compressed air (2), a discharge path for discharging the puncture repair fluid (3), a switching valve (14) for switching two paths disposed between the introduction path and the discharge path; and a switching knob (10) for operating the switching valve, wherein the switching knob comprises a body provided with a tab portion the body having a disk-like shape and the tab portion protruding in a thickness direction of the knob body (knob structure shown in Figures 3 and 5).
Huang doesn’t disclose a maximum height position of the tab portion which is positioned outward of a center position of the switching knob body in a radial direction.

Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the Huang apparatus by manufacturing the tab of the knob to have the shape taught by the Yang reference and therefore to have a maximum height portion which is located outward of a center portion of the knob body. In order to provide a user with a high level of mechanical advantage when turning the knob using the tab.
In Re claim 2 the tab portion of Yang is located partially outside of an outside diameter of the disk-shaped body (Figure 9).
In Re claims 3 and 5 Huang in view of Yang discloses all the limitations, but doesn’t disclose the knob body having a recessed portion and a protruding portion and the tab having a protruding portion or a recessed portion that fits into the recessed portion or the protruding portion of the main body. This type of attachment between two components was well known in the art at the filing date of the invention (Huang discloses an attachment between paired recessed and protruding portions between the Knob 10 and the valve body 4 in Figure 1). Therefore, it would have been an obvious matter of design choice to manufacture the tab of the Huang apparatus to be separable from the knob body and to join using a paired recessed portion and a protruding portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
In Re claims 4, 6, 7, and 8 Huang discloses a hose (air filling tube in Paragraph 12) for introducing a puncture repair fluid to a tire and a compressor (air filling pump in Paragraph 11) for supplying compressed air for feeding the puncture repair fluid in the container through the hose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0158257 discloses a tire repair device similar to the applicant’s which makes use of a container having a cap-mounted knob to actuate a valve connected to inlet and outlet lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753